UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING SEC File №033-17774-NY CUSIP №01663A202 [] Form 10-K [] Form 20-F[]Form 11-K[ X ] Form 10-Q[] Form 10-D[] Form N-SAR[] Form N-CSR For Period Ended:30 September 2013 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the transition period ended: Nothing in this form shall be construed to imply the Commission has verified any information contained herein. If the Notification related to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part I – Registrant Information ALL GRADE MINING, INC. (Exact of registrant as specified in its charter) COLORADO 0000823544 * State or other jurisdiction of incorporation Central Index Key IRS Employer Identification №. 370 West Pleasantview Avenue Hackensack , New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 788-3785 Part II – Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25, the following should be completed. (a)The reason described in reasonable detail in Part III of this Form could not be eliminated without unreasonable effort or expense; x (b) the subject annual report, semi-annual report, transition report on Form 10-K, Form 20-K, Form 11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subsequent distribution report on Form 10-D, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25 (c) has been attached if applicable. Part III – Narrative All Grade Mining, Inc., due to financial constraints, has been unable to complete its accounting within the prescribed time period. At this time, All Grade Mining, Inc. anticipates to file its 10Q Q3 2013 within the time of the extension allowed herein. (5 calendar days) Part IV – Other Information Name and telephone number of person to contact in regard to this notification: Marshal Shichtman & Associates, P.C. Securities Counsel of All Grade Mining, Inc. (516) 741-5222 Have all the other periodic reports required under Section 13 or 15(d) of the Securities and Exchange Act of 1934 or Section 30 of the Investment Companies Act of 1940 during the preceding 12 or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, please identify report(s). Yes [ X ]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statement to be included in the subject report hereof?Yes []No [ X] If so attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. All Grade Mining, Inc. Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Dated:14 November 2013 Hackensack, New Jersey All Grade Mining, Inc. /s/ Gary Kouletas By: Gary Kouletas, CEO ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 USC §1001).
